                                       Case 3:16-cr-00440-WHA Document 196 Filed 03/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                    Plaintiff,                          No. CR 16-0440 WHA

                                  12               v.
Northern District of California
 United States District Court




                                  13   YEVGENIY ALEKSANDROVICH                              NOTICE RE CONTINUANCE
                                       NIKULIN,                                             MOTIONS
                                  14
                                                        Defendant.
                                  15

                                  16         Any motion to further continue the trial past the April 13 resumption date must be made
                                  17   by NOON ON APRIL 7 so that the other side may respond by NOON ON APRIL 8. The hearing on
                                  18   the motion, if one is filed, will be held at the status conference on APRIL 9. If the defense
                                  19   seeks (or does not oppose) a further continuance, the defense must state that the position taken
                                  20   has been approved by the accused himself. The same schedule applies to any motion for a
                                  21   mistrial.
                                  22

                                  23   Dated: March 27, 2020.
                                  24

                                  25
                                                                                               WILLIAM ALSUP
                                  26                                                           UNITED STATES DISTRICT JUDGE
                                  27

                                  28
